 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL SALDANA,                                     No. 2:18-cv-0319 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    M.E. SPEARMAN, et al.,
15                        Defendants.
16

17           Plaintiff has requested the appointment of counsel. ECF No. 32. The United States

18   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

19   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

20   certain exceptional circumstances, the district court may request the voluntary assistance of

21   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

22   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                         1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2          Plaintiff requests counsel on the grounds that he is indigent and his incarceration will
 3   greatly limit his ability to litigate. ECF No. 32. He also asserts that an attorney would be better
 4   able to present evidence and cross-examine witnesses. Id. These circumstances are common to
 5   most prisoners and are therefore not exceptional. Furthermore, it has not yet been determined that
 6   this case will proceed to trial, so any requests for counsel based on the need for representation at
 7   trial are premature.
 8          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 9   counsel (ECF No. 32) is denied.
10   DATED: December 16, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
